—Order, Supreme Court, New York County (Louis York, J.), entered November 16, 1999, which denied defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
The motion was properly denied on the ground that an issue of fact exists as to whether defendant had constructive notice of the liquid that allegedly caused plaintiff to slip and fall on the stairs leading up from defendant’s hotel’s cafeteria. Such issue is raised by the deposition testimony of plaintiff and the affidavit of a former employee of defendant that liquid spillage and paper debris were “always,” “without fail * * * on an almost everyday basis,” on the stairs notwithstanding that complaints about the resulting dangerously slippery condition were frequently made to defendant’s personnel (see, Megally v 440 W. 34th St. Co., 246 AD2d 346). Concur — Williams, J. P., Wallach, Lerner, Andrias and Saxe, JJ.